     Case 2:20-cv-04462 Document 1 Filed 05/18/20 Page 1 of 6 Page ID #:1




1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott A. Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
4    fcasella@donigerlawfirm.com
5
     DONIGER / BURROUGHS
     603 Rose Avenue
6    Venice California 90291
7
     Telephone: (310) 590-1820

8    Attorneys for Plaintiff
9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12   UNIVERSAL DYEING & PRINTING,                    Case No.:
13   INC., a California corporation,
                                                       PLAINTIFF’S COMPLAINT FOR
14   Plaintiff,                                        COPYRIGHT INFRINGEMENT
15
     v.                                                 Jury Trial Demanded
16

17   WALMART, INC., a Delaware corporation;
     USA 711 ONLINESTORE LLC, a Delaware
18   Limited Liability Company; and DOES 1
19   through 10,

20   Defendants.
21

22         UNIVERSAL DYEING & PRINTING, INC., by and through its undersigned
23   attorneys, hereby prays to this honorable Court for relief based on the following:
24                             JURISDICTION AND VENUE
25         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101
26   et seq.
27

28

                                                1
                                           COMPLAINT
     Case 2:20-cv-04462 Document 1 Filed 05/18/20 Page 2 of 6 Page ID #:2




1          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
2    1338 (a) and (b).
3          3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
4    1400(a) in that this is the judicial district in which a substantial part of the acts and
5    omissions giving rise to the claims occurred.
6                                          PARTIES
7          4. Plaintiff UNIVERSAL DYEING & PRINTING, INC. is a California
8    corporation.
9          5. Plaintiff is informed and believes and thereon alleges that Defendant
10   WALMART, INC. (“WALMART”) is a Delaware corporation with its principal
11   place of business located at 702 SW 8th Street, Bentonville, Arkansas 72716, and is
12   doing business in and with the state of California.
13         6. Plaintiff is informed and believes and thereon alleges that Defendant USA
14   711 ONLINESTORE LLC (“711 ONLINESTORE”) is a Delaware Limited Liability
15   Company with its principal place of business located at 9340 Dowdy Drive, San
16   Diego, California 92126.
17         7. Plaintiff is informed and believes and thereon alleges that Defendants
18   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
19   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
20   or have engaged in one or more of the wrongful practices alleged herein. The true
21   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
22   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
23   by such fictitious names, and will seek leave to amend this Complaint to show their
24   true names and capacities when same have been ascertained.
25         8. Plaintiff is informed and believes and thereon alleges that at all times
26   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
27   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
28

                                                2
                                            COMPLAINT
     Case 2:20-cv-04462 Document 1 Filed 05/18/20 Page 3 of 6 Page ID #:3




1    at all times acting within the scope of such agency, affiliation, alter-ego relationship
2    and/or employment; and actively participated in or subsequently ratified and/or
3    adopted each of the acts or conduct alleged, with full knowledge of all the facts and
4    circumstances, including, but not limited to, full knowledge of each violation of
5    Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
6                       CLAIMS RELATED TO DESIGN UA 16033
7          9. Plaintiff owns an original two-dimensional artwork used for purposes of
8    textile printing entitled UA 16033 (“Subject Design”) which has been registered with
9    the United States Copyright Office.
10         10. Prior to the acts complained of herein, Plaintiff widely disseminated fabric
11   bearing Subject Design to numerous parties in the fashion and apparel industries.
12         11. Plaintiff is informed and believes and thereon alleges that following its
13   distribution of Subject Design, WALMART, USA 711, DOE Defendants, and each
14   of them distributed and/or sold fabric and/or garments featuring a design which is
15   substantially similar to Subject Design (hereinafter “Subject Product”) without
16   Plaintiff’s authorization, including but not limited to products sold by 711
17   ONLINESTORE bearing the label “711Onlinestore”, under Item No. PH1858, Style
18   No. 1701225/DE2103, indicating that it was manufactured by or for 711
19   ONLINESTORE.
20         12. A representative image of Subject Design and an exemplar of Subject
21   Product are set forth hereinbelow:
22   //
23   //
24

25

26

27

28

                                                3
                                            COMPLAINT
     Case 2:20-cv-04462 Document 1 Filed 05/18/20 Page 4 of 6 Page ID #:4




1                 Subject Design                            Subject Product
2

3

4

5

6

7

8

9

10

11

12                              FIRST CLAIM FOR RELIEF
13            (For Copyright Infringement - Against All Defendants, and Each)
14         13. Plaintiff repeats, realleges and incorporates herein by reference as though
15   fully set forth the allegations contained in the preceding paragraphs of this
16   Complaint.
17         14. Plaintiff is informed and believes and thereon alleges that Defendants, and
18   each of them, had access to the Subject Design, including, without limitation,
19   through (a) access to Plaintiff’s showroom and/or design library; (b) access to
20   illegally distributed copies of Subject Designs by third-party vendors and/or DOE
21   Defendants, including without limitation international and/or overseas converters
22   and printing mills; (c) access to Plaintiff’s strike-offs and samples, and (d) access to
23   garments in the marketplace manufactured with lawfully printed fabric bearing
24   Subject Designs.
25         15. Plaintiff is informed and believes and thereon alleges that one or more of
26   the Defendants manufactures garments and/or is a garment vendor. Plaintiff is
27   further informed and believes and thereon alleges that said Defendant(s), and each of
28

                                                 4
                                            COMPLAINT
     Case 2:20-cv-04462 Document 1 Filed 05/18/20 Page 5 of 6 Page ID #:5




1    them, has an ongoing business relationship with Defendant retailers, and each of
2    them, and supplied garments to said retailers, which garments infringed Subject
3    Designs in that said garments were composed of fabric which featured unauthorized
4    print designs that were identical or substantially similar to Subject Designs, or were
5    an illegal modification thereof.
6             16. Plaintiff is informed and believes and thereon alleges that Defendants, and
7    each of them, infringed Plaintiff’s copyright by creating, making and/or developing
8    directly infringing and/or derivative works from Subject Designs and by producing,
9    distributing and/or selling Subject Products through a nationwide network of retail
10   stores, catalogues, and through on-line websites.
11            17. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
12   suffered damages in an amount to be established at trial.
13            18. Due to Defendants’, and each of their, acts of copyright infringement as
14   alleged herein, Defendants, and each of them, have obtained profits they would not
15   otherwise have realized but for their infringement of Subject Designs. As such,
16   Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
17   attributable to the infringement of Subject Designs in an amount to be established at
18   trial.
19            19. Plaintiff is informed and believes and thereon alleges that Defendants, and
20   each of them, have committed copyright infringement with actual or constructive
21   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
22   and continue to be, willful, intentional and malicious.
23                                    PRAYER FOR RELIEF
24            Wherefore, Plaintiff prays for judgment as follows:
25               a. That Defendants—each of them—and their respective agents and
26                  servants be enjoined from importing, manufacturing, distributing,
27

28

                                                   5
                                              COMPLAINT
     Case 2:20-cv-04462 Document 1 Filed 05/18/20 Page 6 of 6 Page ID #:6




1                offering for sale, selling or otherwise trafficking in any product that
2                infringes Plaintiff’s copyrights in Subject Designs;
3             b. That Plaintiff be awarded all profits of Defendants, and each of them,
4                plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
5                or, if elected before final judgment, statutory damages as available under
6                the Copyright Act, 17 U.S.C. § 101 et seq.;
7             c. That Plaintiff be awarded its attorneys’ fees as available under the
8                Copyright Act U.S.C. § 101 et seq.;
9             d. That Plaintiff be awarded pre-judgment interest as allowed by law;
10            e. That Plaintiff be awarded the costs of this action; and
11            f. That Plaintiff be awarded such further legal and equitable relief as the
12               Court deems proper.
13         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
14   38 and the 7th Amendment to the United States Constitution.
15
     Dated: May 18, 2020                              DONIGER/BURROUGHS
16

17
                                            By:       /s/ Stephen M Doniger
                                                      Stephen M. Doniger, Esq.
18                                                    Frank Gregory Casella, Esq.
19
                                                      Attorneys for Plaintiff

20

21

22

23

24

25

26

27

28

                                                  6
                                            COMPLAINT
